Title: To James Madison from William McCreery, 2 March 1809
From: McCreery, William
To: Madison, James



Sir
Washington 2d. March 1809

Being inform’d that Mr. Tench Ringgold is an applicant for an appointment under the general Government; and believing that the political tenets of Gentlemen are in such cases, very carefully enquired into, I take the liberty to state to you that so far as my knowledge & information extends, he has been invariably attach’d to our republican institutions & principles.  I have the honor to be with the most perfect respect, Sir Your mo: obt: Servt.

Wm. MacCreery

